Exhibit VESTIN REALTY MORTGAGE II, INC. REPORTS SECOND QUARTER, FIRST HALF FINANCIAL RESULTS Las Vegas – August 12, 2008 – Vestin Realty Mortgage II, Inc. (Nasdaq: VRTB) reported on August 11, 2008, a net loss for the second quarter ended June 30, 2008 of approximately $28.6 million, or ($1.92) per share, on revenues of $5.9 million, compared with net income of approximately $4.4 million or $0.29 per share on revenues of $8.3 million in the comparable period a year ago. For the six months ended June 30, 2008, the Company reported a net loss of approximately $25.3 million or ($1.70) per share compared with net income of approximately $10.8 million, or $0.72 per share for the same period in 2007. The Company noted that the losses for both the quarter and the six months ended June 30, 2008 were in large part due to non-performing loans and the Company’s recording of a loan loss provision of approximately $22.3 million.In addition, the Company incurred write downs for real estate held for sale of approximately $11 million and $12.8 million for the quarter and six months ended June 30, 2008, respectively. As of June 30, 2008, the Company had 43 loans outstanding with an aggregate principal amount approximating $288 million, of which 17 loans with an aggregate principal amount approximating $122 million were considered non-performing and three loans totaling approximately $29.3 million are considered delinquent.A loan is classified delinquent when they are temporarily past due.Loans are considered non-performing when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Non-performing and delinquent loans increased from March 31, 2008 when the Company reported 10 loans representing approximately $58.2 million as non-performing loans.The Company has commenced foreclosure proceedings with respect to the 17 non-performing loans.In addition, the Company is conducting workout discussions with certain non-performing borrowers; however, no assurance can be made as to whether these discussions will be successful.During July 2008, we received payment in full a loan, which was delinquent as of June 30, 2008 in the amount of $22.3 million, a principal payment of $4.9 million on a delinquent loan and the receipt of delinquent interest on a loan that was considered delinquent on June 30, 2008.As of August 8, 2008, we had foreclosed upon two of the non-performing loans and classified them as real estate held for sale.As of June 30, 2008, we owned five properties that we acquired through foreclosure, compared with two properties owned as of June 30, As of June 30, 2008 shareholder equity was $15.98 per common share.The Company had on its balance sheet $14.3 million of cash and cash equivalents, $253.1 million of investment in real estate loans, net of allowance of $34.5 million, $21.7 in real estate held for sale and $78.5 million in total liabilities as of June 30, 2008.Net cash flow from operating activities was $9.9 million. Michael V. Shustek, Chairman and Chief Executive Officer, said, “Our results are largely attributable to the economic environment the country is experiencing.The downturn in the real estate market and the increased difficulties faced by our borrowers in obtaining take-out financing, has caused a number of our loans to become non-performing or delinquentand has caused a decline in the underlying collateral securing the Company’s loan portfolio.We are working aggressively to resolve our problem loans; however, this process will take time and our near term operating results are likely to suffer from the level of non-performing assets.” About Vestin Realty Mortgage II, Inc. Vestin Realty Mortgage II, Inc. is a real estate investment trust (“REIT”) that invests in commercial real estate loans. As of June 30, 2008, Vestin Realty Mortgage II, Inc. had assets of more than $316 million. Vestin Realty Mortgage II, Inc. is managed by Vestin Mortgage, Inc., which is a subsidiary of Vestin Group, Inc., which is engaged in asset management, real estate lending and other financial services through its subsidiaries. Since 1995, Vestin Mortgage Inc. has facilitated more than $2.0 billion in lending transactions. Forward-Looking Statements Certain information discussed in this press release may constitute forward-looking statements within the Private Securities Litigation Reform Act of 1995 and the federal securities laws. Although the Company believes that the expectations reflected in such forward-looking statements are based upon reasonable assumptions at the time made, it can give no assurance that its expectations will be achieved. Readers are cautioned not to place undue reliance on these forward-looking statements. Forward-looking statements are inherently subject to unpredictable and unanticipated risks, trends and uncertainties, such as the Company’s potential inability to accurately forecast its operating results; the Company’s potential inability to regain profitability or continue to generate positive cash flow from operations; constraints in the credit markets, the availability of take-out financing for our borrowers; defaults on outstanding loans; unexpected difficulties encountered in pursuing our remedies if a loan is in default; a decline in the value of collateral securing our loans, declining real estate values in the markets we serve and other risks associated with the Company’s business. The Company assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Contact: Steve Stern Stern And
